Name: Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15Ã January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) NoÃ 1576/89
 Type: Regulation
 Subject Matter: consumption;  marketing;  beverages and sugar
 Date Published: nan

 13.2.2008 EN Official Journal of the European Union L 39/16 REGULATION (EC) No 110/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (3) and Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (4) have proved successful in regulating the spirit drinks sector. However, in the light of recent experience it is necessary to clarify the rules applicable to the definition, description, presentation and labelling of spirit drinks as well as on the protection of geographical indications of certain spirit drinks, while taking into account traditional production methods. Regulation (EEC) No 1576/89 should therefore be repealed and replaced. (2) The spirit drinks sector is important for consumers, producers and the agricultural sector in the Community. The measures applicable to the spirit drinks sector should contribute to the attainment of a high level of consumer protection, the prevention of deceptive practices and the attainment of market transparency and fair competition. By doing so, the measures should safeguard the reputation which Community spirit drinks have achieved in the Community and on the world market by continuing to take into account the traditional practices used in the production of spirit drinks as well as increased demand for consumer protection and information. Technological innovation should also be taken into account in the categories where such innovation serves to improve quality, without affecting the traditional character of the spirit drinks concerned. (3) The production of spirit drinks constitutes a major outlet for Community agricultural products. This strong link to the agricultural sector should be emphasised by the regulatory framework. (4) To ensure a more systematic approach in the legislation governing spirit drinks, this Regulation should set out clearly defined criteria for the production, description, presentation and labelling of spirit drinks as well as on the protection of geographical indications. (5) In the interests of consumers, this Regulation should apply to all spirit drinks placed on the market in the Community, whether produced in the Community or in third countries. With a view to the export of high quality spirit drinks and in order to maintain and improve the reputation of Community spirit drinks on the world market, this Regulation should also apply to such drinks produced in the Community for export. This Regulation should also apply to the use of ethyl alcohol and/or distillates of agricultural origin in the production of alcoholic beverages and to the use of the names of spirit drinks in the presentation and labelling of foodstuffs. In exceptional cases where the law of an importing third country so requires, this Regulation should allow for a derogation to be granted from the provisions of Annexes I and II to this Regulation in accordance with the regulatory procedure with scrutiny. (6) In general, this Regulation should continue to focus on definitions of spirit drinks which should be classified into categories. Those definitions should continue to respect the traditional quality practices but should be completed or updated where previous definitions were lacking or insufficient or where such definitions may be improved in the light of technological development. (7) To take into account consumer expectations about the raw materials used for vodka especially in the traditional vodka producing Member States, provision should be made for adequate information to be provided on the raw material used where the vodka is made from raw materials of agricultural origin other than cereals and/or potatoes. (8) Moreover, the ethyl alcohol used for the production of spirit drinks and other alcoholic beverages should be exclusively of agricultural origin, so as to meet consumer expectations and conform to traditional practices. This should also ensure an outlet for basic agricultural products. (9) Given the importance and complexity of the spirit drinks sector, it is appropriate to lay down specific measures on the description and presentation of spirit drinks going beyond the horizontal rules established in Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (5). Those specific measures should also prevent the misuse of the term spirit drink and the names of spirit drinks for products which do not meet the definitions set out in this Regulation. (10) While it is important to ensure that in general the maturation period or age specifies only the youngest alcoholic component, this Regulation should allow for a derogation to take account of traditional ageing processes regulated by the Member States. (11) In accordance with the Treaty, in applying a quality policy and in order to allow a high level of quality of spirit drinks and diversity in the sector, Member States should be able to adopt rules stricter than those laid down in this Regulation on the production, description, presentation and labelling of spirit drinks produced in their own territory. (12) Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (6) applies to spirit drinks. It is only necessary therefore to lay down in this Regulation rules not already provided for in that Directive. (13) It is important to have due regard to the provisions of the Agreement on Trade-related Aspects of Intellectual Property Rights (hereinafter TRIPs Agreement), and in particular Articles 22 and 23 thereof, and of the General Agreement on Tariffs and Trade, which form an integral part of the Agreement establishing the World Trade Organisation approved by Council Decision 94/800/EC (7). (14) Given that Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (8) does not apply to spirit drinks, the rules for protection of geographical indications on spirit drinks should be laid down in this Regulation. Geographical indications should be registered, identifying spirit drinks as originating in the territory of a country, or a region or locality in that territory, where a given quality, reputation or other characteristic of the spirit drink is essentially attributable to its geographical origin. (15) A non-discriminatory procedure for the registration, compliance, alteration and possible cancellation of third country and EU geographical indications in accordance with the TRIPs Agreement should be laid down in this Regulation whilst recognising the particular status of established geographical indications. (16) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (17) In particular, the Commission should be empowered to: grant derogations from certain parts of this Regulation where the law of an importing country so requires; lay down a maximum level of sweetening for rounding off; grant a derogation from the rules governing the indication of a maturation period or age; adopt decisions on applications for registration, on cancellation and on removal of geographical indications, as well as on the alteration of the technical file; amend the list of technical definitions and requirements, the definitions of spirit drinks classified into categories, and the list of registered geographical indications; and to derogate from the procedure governing the registration of geographical indications and the alteration of the technical file. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia by deleting some of those elements or by supplementing this Regulation with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (18) The transition from the rules provided for in Regulation (EEC) No 1576/89 to those in this Regulation could give rise to difficulties which are not dealt with in this Regulation. The measures necessary for this transition, as well as the measures required to solve practical problems specific to the spirit drinks sector, should be adopted in accordance with Decision 1999/468/EC. (19) To facilitate the transition from the rules provided for in Regulation (EEC) No 1576/89, the production of spirit drinks under that Regulation should be permitted during the first year of application of this Regulation. The marketing of existing stocks should also be foreseen until they run out, HAVE ADOPTED THIS REGULATION: CHAPTER I SCOPE, DEFINITION AND CATEGORIES OF SPIRIT DRINKS Article 1 Subject matter and scope 1. This Regulation lays down rules on the definition, description, presentation and labelling of spirit drinks as well as on the protection of geographical indications of spirit drinks. 2. This Regulation shall apply to all spirit drinks placed on the market in the Community whether produced in the Community or in third countries, as well as to those produced in the Community for export. This Regulation shall also apply to the use of ethyl alcohol and/or distillates of agricultural origin in the production of alcoholic beverages and to the use of the names of spirit drinks in the presentation and labelling of foodstuffs. 3. In exceptional cases where the law of the importing third country so requires, a derogation may be granted from the provisions of Annexes I and II in accordance with the regulatory procedure with scrutiny referred to in Article 25(3). Article 2 Definition of spirit drink 1. For the purpose of this Regulation, spirit drink means an alcoholic beverage: (a) intended for human consumption; (b) possessing particular organoleptic qualities; (c) having a minimum alcoholic strength of 15 % vol.; (d) having been produced: (i) either directly:  by the distillation, with or without added flavourings, of naturally fermented products, and/or  by the maceration or similar processing of plant materials in ethyl alcohol of agricultural origin and/or distillates of agricultural origin, and/or spirit drinks within the meaning of this Regulation, and/or  by the addition of flavourings, sugars or other sweetening products listed in Annex I(3) and/or other agricultural products and/or foodstuffs to ethyl alcohol of agricultural origin and/or to distillates of agricultural origin and/or to spirit drinks, within the meaning of this Regulation, (ii) or by the mixture of a spirit drink with one or more:  other spirit drinks, and/or  ethyl alcohol of agricultural origin or distillates of agricultural origin, and/or  other alcoholic beverages, and/or  drinks. 2. However, drinks falling within CN codes 2203, 2204, 2205, 2206 and 2207 shall not be considered spirit drinks. 3. The minimum alcoholic strength provided for in paragraph 1(c) shall be without prejudice to the definition for the product in category 41 in Annex II. 4. For the purpose of this Regulation the technical definitions and requirements are laid down in Annex I. Article 3 Origin of ethyl alcohol 1. The ethyl alcohol used in the production of spirit drinks and all of their components shall not be of any origin other than agricultural, within the meaning of Annex I to the Treaty. 2. The ethyl alcohol used in the production of spirit drinks shall comply with the definition provided for in Annex I(1) to this Regulation. 3. The ethyl alcohol used to dilute or dissolve colorants, flavourings or any other authorised additives used in the preparation of spirit drinks shall be ethyl alcohol of agricultural origin. 4. Alcoholic beverages shall not contain alcohol of synthetic origin, nor other alcohol of non-agricultural origin within the meaning of Annex I to the Treaty. Article 4 Categories of spirit drinks Spirit drinks shall be classified into categories according to the definitions laid down in Annex II. Article 5 General rules concerning the categories of spirit drinks 1. Without prejudice to the specific rules laid down for each of the categories numbered 1 to 14 in Annex II, the spirit drinks defined therein shall: (a) be produced by the alcoholic fermentation and distillation exclusively obtained from the raw material provided for in the relevant definition for the spirit drink concerned; (b) have no addition of alcohol as defined in Annex I(5), diluted or not; (c) not contain added flavouring substances; (d) only contain added caramel as a means to adapt colour; (e) solely be sweetened to round off the final taste of the product, according to Annex I(3). The maximum level for the products used for rounding off listed under Annex I(3)(a) to (f) shall be decided upon in accordance with the regulatory procedure with scrutiny referred to in Article 25(3). The particular legislation of the Member States shall be taken into account. 2. Without prejudice to the specific rules laid down for each of the categories numbered 15 to 46 in Annex II, the spirit drinks defined therein may: (a) be obtained from any agricultural raw material listed in Annex I to the Treaty; (b) have addition of alcohol as defined in Annex I(5) to this Regulation; (c) contain natural or nature-identical flavouring substances and preparations as defined in Article 1(2)(b)(i) and (ii) and in Article 1(2)(c) of Directive 88/388/EEC; (d) contain colouring as defined in Annex I(10) to this Regulation; (e) be sweetened to correspond to particular product characteristics and according to Annex I(3) to this Regulation and taking into account the particular legislation of the Member States. 3. Without prejudice to the specific rules laid down in Annex II, other spirit drinks which do not meet the requirements of categories 1 to 46 may: (a) be obtained from any agricultural raw material listed in Annex I to the Treaty and/or foodstuff suitable for human consumption; (b) have addition of alcohol as defined in Annex I(5) to this Regulation; (c) contain one or more of the flavourings as defined in Article 1(2)(a) of Directive 88/388/EEC; (d) contain colouring as defined in Annex I(10) to this Regulation; (e) be sweetened to correspond to particular product characteristics and according to Annex I(3) to this Regulation. Article 6 Member States' legislation 1. In applying a quality policy for spirit drinks which are produced on their own territory and in particular for geographical indications registered in Annex III or for the establishment of new geographical indications, Member States may lay down rules stricter than those in Annex II on production, description, presentation and labelling in so far as they are compatible with Community law. 2. Member States shall not prohibit or restrict the import, sale or consumption of spirit drinks which comply with this Regulation. CHAPTER II DESCRIPTION, PRESENTATION AND LABELLING OF SPIRIT DRINKS Article 7 Definitions For the purpose of this Regulation the terms description, presentation and labelling are defined in Annex I(14), (15) and (16). Article 8 Sales denomination In accordance with Article 5 of Directive 2000/13/EC, the name under which a spirit drink is sold (sales denomination) shall be subject to the provisions laid down in this Chapter. Article 9 Specific rules concerning sales denominations 1. Spirit drinks which meet the specifications for the products defined in categories 1 to 46 of Annex II shall bear in their description, presentation and labelling the sales denomination assigned therein. 2. Spirit drinks which meet the definition laid down in Article 2 but which do not meet the requirements for inclusion in categories 1 to 46 of Annex II shall bear in their description, presentation and labelling the sales denomination spirit drink. Without prejudice to paragraph 5 of this Article, that sales denomination shall not be replaced or altered. 3. Where a spirit drink meets the definition of more than one category of spirit drink in Annex II, it may be sold under one or more of the names listed for those categories in Annex II. 4. Without prejudice to paragraph 9 of this Article and to Article 10(1), the names referred to in paragraph 1 of this Article shall not be used to describe or present in any way whatsoever any drink other than the spirit drinks for which those names are listed in Annex II and registered in Annex III. 5. Sales denominations may be supplemented or replaced by a geographical indication registered in Annex III and in accordance with Chapter III, or supplemented in accordance with national provisions by another geographical indication, provided that this does not mislead the consumer. 6. The geographical indications registered in Annex III may only be supplemented either: (a) by terms already in use on 20 February 2008 for established geographical indications within the meaning of Article 20, or (b) according to the relevant technical file provided for under Article 17(1). 7. An alcoholic beverage not meeting one of the definitions listed under categories 1 to 46 of Annex II shall not be described, presented or labelled by associating words or phrases such as like, type, style, made, flavour or any other similar terms with any of the sales denominations provided for in this Regulation and/or geographical indications registered in Annex III. 8. No trade mark, brand name or fancy name may be substituted for the sales denomination of a spirit drink. 9. The names referred to in categories 1 to 46 of Annex II may be included in a list of ingredients for foodstuffs provided that the list is in accordance with Directive 2000/13/EC. Article 10 Specific rules concerning the use of sales denominations and geographical indications 1. Without prejudice to Directive 2000/13/EC, the use of a term listed in categories 1 to 46 of Annex II, or of a geographical indication registered in Annex III in a compound term or the allusion in the presentation of a foodstuff to any of them shall be prohibited unless the alcohol originates exclusively from the spirit drink(s) referred to. 2. The use of a compound term as referred to in paragraph 1 shall also be prohibited where a spirit drink has been diluted so that the alcoholic strength is reduced to below the minimum strength specified in the definition for that spirit drink. 3. By way of derogation from paragraph 1, the provisions of this Regulation shall not affect the possible use of the terms amer or bitter for products not covered by this Regulation. 4. By way of derogation from paragraph 1 and in order to take account of established production methods, the compound terms listed in category 32(d) of Annex II may be used in the presentation of liqueurs produced in the Community under the conditions set out therein. Article 11 Description, presentation and labelling of mixtures 1. Where there has been addition of alcohol, as defined in Annex I(5), diluted or not, to a spirit drink listed in categories 1 to 14 of Annex II, that spirit drink shall bear the sales denomination spirit drink. It may not bear in any form a name reserved in categories 1 to 14. 2. Where a spirit drink listed in categories 1 to 46 of Annex II is mixed with: (a) one or more spirit drinks, and/or (b) one or more distillates of agricultural origin, it shall bear the sales denomination spirit drink. This sales denomination shall be shown clearly and visibly in a prominent position on the label and shall not be replaced or altered. 3. Paragraph 2 shall not apply to the description, presentation or labelling of a mixture referred to in that paragraph if it meets one of the definitions laid down in categories 1 to 46 of Annex II. 4. Without prejudice to Directive 2000/13/EC, the description, presentation or labelling of the spirit drinks resulting from the mixtures referred to in paragraph 2 of this Article may show one or more of the terms listed in Annex II only if that term does not form part of the sales denomination but is solely listed in the same visual field in the listing of all the alcoholic ingredients contained in the mixture, preceded by the term mixed spirit drink. The term mixed spirit drink shall be labelled in uniform characters of the same font and colour as those used for the sales denomination. The characters shall be no larger than half the size of the characters used for the sales denomination. 5. For the labelling and presentation of the mixtures referred to in paragraph 2 and to which the requirement to list alcoholic ingredients under paragraph 4 applies, the proportion of each alcoholic ingredient shall be expressed as a percentage in descending order of quantities used. That proportion shall be equal to the percentage by volume of pure alcohol it represents in the total pure alcohol content by volume of the mixture. Article 12 Specific rules concerning the description, presentation and labelling of spirit drinks 1. Where the description, presentation or labelling of a spirit drink indicates the raw material used to produce the ethyl alcohol of agricultural origin, each agricultural alcohol used shall be mentioned in descending order of quantity used. 2. The description, presentation or labelling of a spirit drink may be supplemented by the term blend, blending or blended only where the spirit drink has undergone blending, as defined in Annex I(7). 3. Without prejudice to any derogation adopted in accordance with the regulatory procedure with scrutiny referred to in Article 25(3), a maturation period or age may only be specified in the description, presentation or labelling of a spirit drink where it refers to the youngest alcoholic component and provided that the spirit drink was aged under revenue supervision or supervision affording equivalent guarantees. Article 13 Prohibition of lead-based capsules or foil Spirit drinks shall not be held with a view to sale or placed on the market in containers fitted with closing devices covered by lead-based capsules or foil. Article 14 Use of language in the description, presentation and labelling of spirit drinks 1. The particulars provided for in this Regulation shall be given in one or more official languages of the European Union in such a way that the final consumer can easily understand each of those items of information, unless the consumer is provided with the information by other means. 2. The terms in italics in Annex II and the geographical indications registered in Annex III shall not be translated on the label nor in the presentation of the spirit drink. 3. In the case of spirit drinks originating in third countries, use of an official language of the third country in which the spirit drink was produced shall be authorised if the particulars provided for in this Regulation are also given in an official language of the European Union in such a way that the final consumer can easily understand each item. 4. Without prejudice to paragraph 2, in the case of spirit drinks produced in the Community and intended for export, the particulars provided for in this Regulation may be repeated in a language other than an official language of the European Union. CHAPTER III GEOGRAPHICAL INDICATIONS Article 15 Geographical indications 1. For the purpose of this Regulation a geographical indication shall be an indication which identifies a spirit drink as originating in the territory of a country, or a region or locality in that territory, where a given quality, reputation or other characteristic of that spirit drink is essentially attributable to its geographical origin. 2. The geographical indications referred to in paragraph 1 are registered in Annex III. 3. The geographical indications registered in Annex III may not become generic. Names that have become generic may not be registered in Annex III. A name that has become generic means the name of a spirit drink which, although it relates to the place or region where this product was originally produced or placed on the market, has become the common name of a spirit drink in the Community. 4. Spirit drinks bearing a geographical indication registered in Annex III shall comply with all the specifications of the technical file provided for under Article 17(1). Article 16 Protection of geographical indications Without prejudice to Article 10, the geographical indications registered in Annex III shall be protected against: (a) any direct or indirect commercial use in respect of products not covered by the registration in so far as those products are comparable to the spirit drink registered under that geographical indication or insofar as such use exploits the reputation of the registered geographical indication; (b) any misuse, imitation or evocation, even if the true origin of the product is indicated or the geographical indication is used in translation or accompanied by an expression such as like, type, style, made, flavour or any other similar term; (c) any other false or misleading indication as to the provenance, origin, nature or essential qualities on the description, presentation or labelling of the product, liable to convey a false impression as to its origin; (d) any other practice liable to mislead the consumer as to the true origin of the product. Article 17 Registration of geographical indications 1. An application for a geographical indication to be registered in Annex III shall be submitted to the Commission in one of the official languages of the European Union or accompanied by a translation into one of those languages. That application shall be duly substantiated and shall include a technical file setting out the specifications with which the spirit drink concerned must comply. 2. With regard to geographical indications within the Community, the application referred to in paragraph 1 shall be made by the Member State of origin of the spirit drink. 3. With regard to geographical indications within a third country, the application referred to in paragraph 1 shall be sent to the Commission, either directly or via the authorities of the third country concerned, and shall include proof that the name in question is protected in its country of origin. 4. The technical file referred to in paragraph 1 shall include at least the following main specifications: (a) the name and category of the spirit drink including the geographical indication; (b) a description of the spirit drink including the principal physical, chemical and/or organoleptic characteristics of the product as well as the specific characteristics of the spirit drink as compared to the relevant category; (c) the definition of the geographical area concerned; (d) a description of the method for obtaining the spirit drink and, if appropriate, the authentic and unvarying local methods; (e) the details bearing out the link with the geographical environment or the geographical origin; (f) any requirements laid down by Community and/or national and/or regional provisions; (g) the name and contact address of the applicant; (h) any supplement to the geographical indication and/or any specific labelling rule, according to the relevant technical file. 5. The Commission shall verify, within 12 months of the date of submission of the application referred to in paragraph 1, whether that application complies with this Regulation. 6. If the Commission concludes that the application referred to in paragraph 1 complies with this Regulation, the main specifications of the technical file referred to in paragraph 4 shall be published in the Official Journal of the European Union, C Series. 7. Within six months of the date of publication of the technical file, any natural or legal person that has a legitimate interest may object to the registration of the geographical indication in Annex III on the grounds that the conditions provided for in this Regulation are not fulfilled. The objection, which must be duly substantiated, shall be submitted to the Commission in one of the official languages of the European Union or accompanied by a translation into one of those languages. 8. The Commission shall take the decision on registration of the geographical indication in Annex III in accordance with the regulatory procedure with scrutiny referred to in Article 25(3), taking into account any objection raised in accordance with paragraph 7 of this Article. That decision shall be published in the Official Journal of the European Union, C Series. Article 18 Cancellation of a geographical indication If compliance with the specifications in the technical file is no longer ensured, the Commission shall take a decision cancelling the registration in accordance with the regulatory procedure with scrutiny referred to in Article 25(3). That decision shall be published in the Official Journal of the European Union, C Series. Article 19 Homonymous geographical indications A homonymous geographical indication meeting the requirements of this Regulation shall be registered with due regard for local and traditional usage and the actual risk of confusion, in particular:  a homonymous name which misleads the consumer into believing that products come from another territory shall not be registered even if the name is accurate as far as its wording is concerned for the actual territory, region or place of origin of the spirit drink in question,  the use of a registered homonymous geographical indication shall be subject to there being a clear distinction in practice between the homonym registered subsequently and the name already on the register, having regard to the need to treat the producers concerned in an equitable manner and not to mislead consumers. Article 20 Established geographical indications 1. For each geographical indication registered in Annex III on 20 February 2008, Member States shall submit a technical file as provided for under Article 17(1) to the Commission not later than 20 February 2015. 2. Member States shall ensure that this technical file is accessible to the public. 3. Where no technical file has been submitted to the Commission by 20 February 2015, the Commission shall remove the geographical indication from Annex III in accordance with the regulatory procedure with scrutiny referred to in Article 25(3). Article 21 Alteration of the technical file The procedure provided for in Article 17 shall apply mutatis mutandis where the technical file referred to in Articles 17(1) and 20(1) is to be altered. Article 22 Verification of compliance with the specifications in the technical file 1. In respect of the geographical indications within the Community, verification of compliance with the specifications in the technical file, before placing the product on the market, shall be ensured by:  one or more competent authorities referred to in Article 24(1), and/or  one or more control bodies within the meaning of Article 2 of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (10), operating as a product certification body. Notwithstanding national legislation, the costs of such verification of compliance with the specifications in the technical file shall be borne by the operators subject to those controls. 2. In respect of the geographical indications within a third country, verification of compliance with the specifications in the technical file, before placing the product on the market, shall be ensured by:  one or more public authorities designated by the third country, and/or  one or more product certification bodies. 3. The product certification bodies referred to in paragraphs 1 and 2 shall comply with, and from 1 May 2010 be accredited in accordance with, European standard EN 45011 or ISO/IEC Guide 65 (General requirements for bodies operating product certification systems). 4. Where the authorities or bodies referred to in paragraphs 1 and 2 have chosen to verify compliance with the specifications in the technical file, they shall offer adequate guarantees of objectivity and impartiality and have at their disposal the qualified staff and resources necessary to carry out their functions. Article 23 Relation between trade marks and geographical indications 1. The registration of a trade mark which contains or consists of a geographical indication registered in Annex III shall be refused or invalidated if its use would lead to any of the situations referred to in Article 16. 2. With due regard to Community law, a trade mark the use of which corresponds to one of the situations referred to in Article 16 which has been applied for, registered, or established by use, if that possibility is provided for by the legislation concerned, in good faith within the territory of the Community, before either the date of protection of the geographical indication in the country of origin or before 1 January 1996, may continue to be used notwithstanding the registration of a geographical indication, provided that no grounds for its invalidity or revocation exist as specified by First Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks (11) or Council Regulation (EC) No 40/94 of 20 December 1993 on the Community trade mark (12). 3. A geographical indication shall not be registered where, in the light of a trade mark's reputation and renown and the length of time it has been used in the Community, registration is liable to mislead the consumer as to the true identity of the product. CHAPTER IV GENERAL, TRANSITIONAL AND FINAL PROVISIONS Article 24 Control and protection of spirit drinks 1. Member States shall be responsible for the control of spirit drinks. They shall take the measures necessary to ensure compliance with the provisions of this Regulation and in particular they shall designate the competent authority or authorities responsible for controls in respect of the obligations established by this Regulation in accordance with Regulation (EC) No 882/2004. 2. Member States and the Commission shall communicate to each other the information necessary for the application of this Regulation. 3. The Commission, in consultation with the Member States, shall ensure the uniform application of this Regulation and if necessary shall adopt measures in accordance with the regulatory procedure referred to in Article 25(2). Article 25 Committee 1. The Commission shall be assisted by the Committee for Spirit Drinks. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Articles 5a and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 26 Amendment of the Annexes The Annexes shall be amended in accordance with the regulatory procedure with scrutiny referred to in Article 25(3). Article 27 Implementing measures The measures necessary for the implementation of this Regulation shall be adopted in accordance with the regulatory procedure referred to in Article 25(2). Article 28 Transitional and other specific measures 1. In accordance with the regulatory procedure with scrutiny referred to in Article 25(3), measures to amend this Regulation shall be adopted, where appropriate: (a) to facilitate by 20 February 2011 the transition from the rules provided for in Regulation (EEC) No 1576/89 to those established by this Regulation; (b) to derogate from Articles 17 and 22 in duly justified cases; (c) to establish a Community symbol for geographical indications for the spirit drinks sector. 2. In accordance with the regulatory procedure referred to in Article 25(2), measures shall be adopted, where appropriate, to resolve specific practical problems, such as by making it obligatory, in certain cases, to state the place of manufacture on the labelling to avoid misleading the consumer and to maintain and develop Community reference methods for the analysis of spirit drinks. 3. Spirit drinks not meeting the requirements of this Regulation may continue to be produced in accordance with Regulation (EEC) No 1576/89 until 20 May 2009. Spirit drinks not meeting the requirements of this Regulation but which have been produced in accordance with Regulation (EEC) No 1576/89 prior to 20 February 2008 or until 20 May 2009 may continue to be placed on the market until stocks run out. Article 29 Repeal 1. Regulation (EEC) No 1576/89 is hereby repealed. References made to the repealed Regulation shall be construed as being made to this Regulation. 2. Commission Regulations (EEC) No 2009/92 (13), (EC) No 1267/94 (14) and (EC) No 2870/2000 (15) shall continue to apply. Article 30 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 20 May 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 15 January 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 324, 30.12.2006, p. 12. (2) Opinion of the European Parliament of 19 June 2007 (not yet published in the Official Journal) and Council Decision of 17 December 2007. (3) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by the 2005 Act of Accession. (4) OJ L 105, 25.4.1990, p. 9. Regulation as last amended by Regulation (EC) No 2140/98 (OJ L 270, 7.10.1998, p. 9). (5) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Commission Directive 2007/68/EC (OJ L 310, 28.11.2007, p. 11). (6) OJ L 184, 15.7.1988, p. 61. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (7) OJ L 336, 23.12.1994, p. 1. (8) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (9) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (10) OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006. (11) OJ L 40, 11.2.1989, p. 1. Directive as amended by Council Decision 92/10/EEC (OJ L 6, 11.1.1992, p. 35). (12) OJ L 11, 14.1.1994, p. 1. Regulation as last amended by Regulation (EC) No 1891/2006 (OJ L 386, 29.12.2006, p. 14). (13) Commission Regulation (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alcohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ L 203, 21.7.1992, p. 10). (14) Commission Regulation (EC) No 1267/94 of 1 June 1994 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks (OJ L 138, 2.6.1994, p. 7). Regulation as amended by Regulation (EC) No 1434/97 (OJ L 196, 24.7.1997, p. 56). (15) Commission Regulation (EC) No 2870/2000 of 19 December 2000 laying down Community reference methods for the analysis of spirit drinks (OJ L 333, 29.12.2000, p. 20). Regulation as amended by Regulation (EC) No 2091/2002 (OJ L 322, 27.11.2002, p. 11). ANNEX I TECHNICAL DEFINITIONS AND REQUIREMENTS The technical definitions and requirements, as referred to in Article 2(4) and Article 7, are the following: (1) Ethyl alcohol of agricultural origin Ethyl alcohol of agricultural origin possesses the following properties: (a) organoleptic characteristics: no detectable taste other than that of the raw material; (b) minimum alcoholic strength by volume: 96,0 %; (c) maximum level of residues: (i) total acidity, expressed in grams of acetic acid per hectolitre of 100 % vol. alcohol: 1,5, (ii) esters expressed in grams of ethyl acetate per hectolitre of 100 % vol. alcohol: 1,3, (iii) aldehydes expressed in grams of acetaldehyde per hectolitre of 100 % vol. alcohol: 0,5, (iv) higher alcohols expressed in grams of methyl2 propanol1 per hectolitre of 100 % vol. alcohol: 0,5, (v) methanol expressed in grams per hectolitre of 100 % vol. alcohol: 30, (vi) dry extract expressed in grams per hectolitre of 100 % vol. alcohol: 1,5, (vii) volatile bases containing nitrogen expressed in grams of nitrogen per hectolitre of 100 % vol. alcohol: 0,1, (viii) furfural: not detectable. (2) Distillate of agricultural origin Distillate of agricultural origin means an alcoholic liquid which is obtained by the distillation, after alcoholic fermentation, of an agricultural product or products listed in Annex I to the Treaty which does not have the properties of ethyl alcohol or of a spirit drink but still retains the aroma and taste of the raw material(s) used. Where reference is made to the raw material used, the distillate must be obtained exclusively from that raw material. (3) Sweetening Sweetening means using one or more of the following products in the preparation of spirit drinks: (a) semi-white sugar, white sugar, extra-white sugar, dextrose, fructose, glucose syrup, sugar solution, invert sugar solution, invert sugar syrup, as defined in Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption (1); (b) rectified concentrated grape must, concentrated grape must, fresh grape must; (c) burned sugar, which is the product obtained exclusively from the controlled heating of sucrose without bases, mineral acids or other chemical additives; (d) honey as defined in Council Directive 2001/110/EC of 20 December 2001 relating to honey (2); (e) carob syrup; (f) any other natural carbohydrate substances having a similar effect to those products. (4) Mixing Mixing means combining two or more different drinks to make a new drink. (5) Addition of alcohol Addition of alcohol means the addition of ethyl alcohol of agricultural origin and/or distillates of agricultural origin to a spirit drink. (6) Addition of water In the preparation of spirit drinks, the addition of water shall be authorised, provided that the quality of the water is in conformity with Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters (3) and Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (4), and that the water added does not change the nature of the product. This water may be distilled, demineralised, permuted or softened. (7) Blending Blending means combining two or more spirit drinks of the same category, distinguished only by minor differences in composition due to one or more of the following factors: (a) the method of preparation; (b) the stills employed; (c) the period of maturation or ageing; (d) the geographical area of production. The spirit drink so produced shall be of the same category of spirit drink as the original spirit drinks before blending. (8) Maturation or ageing Maturation or ageing means allowing certain reactions to develop naturally in appropriate containers, thereby giving the spirit drink in question organoleptic qualities previously absent. (9) Flavouring Flavouring means using in the preparation of a spirit drink one or more of the flavourings defined in Article 1(2)(a) of Directive 88/388/EEC. (10) Colouring Colouring means using in the preparation of a spirit drink one or more colorants, as defined in Directive 94/36/EC of the European Parliament and of the Council of 30 June 1994 on colours for use in foodstuffs (5). (11) Alcoholic strength by volume Alcoholic strength by volume means the ratio of the volume of pure alcohol present in the product in question at 20 oC to the total volume of that product at the same temperature. (12) Volatile substances content Volatile substances content means the quantity of volatile substances other than ethyl alcohol and methanol contained in a spirit drink obtained exclusively by distillation, as a result solely of the distillation or redistillation of the raw materials used. (13) Place of manufacture Place of manufacture means the place or region where the stage in the production process of the finished product which conferred on the spirit drink its character and essential definitive qualities took place. (14) Description Description means the terms used on the labelling, presentation and packaging; on the documents accompanying the transport of a drink; on the commercial documents, particularly the invoices and delivery notes; and in its advertising. (15) Presentation Presentation means the terms used on the labelling and on the packaging, including in advertising and sales promotion, in images or such like, as well as on the container, including the bottle and the closure. (16) Labelling Labelling means all descriptions and other references, signs, designs or trade marks which distinguish a drink and which appear on the same container, including its sealing device or the tag attached to the container and the sheathing covering the neck of the bottle. (17) Packaging Packaging means the protective wrappings, such as papers, envelopes of all kinds, cartons and cases, used in the transport and/or sale of one or more containers. (1) OJ L 10, 12.1.2002, p. 53. (2) OJ L 10, 12.1.2002, p. 47. (3) OJ L 229, 30.8.1980, p. 1. Directive as last amended by Regulation (EC) No 1882/2003. (4) OJ L 330, 5.12.1998, p. 32. Directive as amended by Regulation (EC) No 1882/2003. (5) OJ L 237, 10.9.1994, p. 13. Directive as amended by Regulation (EC) No 1882/2003. ANNEX II SPIRIT DRINKS Categories of spirit drinks 1. Rum (a) Rum is: (i) a spirit drink produced exclusively by alcoholic fermentation and distillation, either from molasses or syrup produced in the manufacture of cane sugar or from sugar-cane juice itself and distilled at less than 96 % vol. so that the distillate has the discernible specific organoleptic characteristics of rum, or (ii) a spirit drink produced exclusively by alcoholic fermentation and distillation of sugar-cane juice which has the aromatic characteristics specific to rum and a volatile substances content equal to or exceeding 225 grams per hectolitre of 100 % vol. alcohol. This spirit may be placed on the market with the word agricultural qualifying the sales denomination rum accompanied by any of the geographical indications of the French Overseas Departments and the Autonomous Region of Madeira as registered in Annex III. (b) The minimum alcoholic strength by volume of rum shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Rum shall not be flavoured. (e) Rum may only contain added caramel as a means to adapt colour. (f) The word traditionnel may supplement any of the geographical indications mentioned in category 1 of Annex III where the rum is produced by distillation at less than 90 % vol., after alcoholic fermentation of alcohol-producing materials originating exclusively in the place of production considered. This rum must have a volatile substances content equal to or exceeding 225 grams per hectolitre of 100 % vol. alcohol and must not be sweetened. The use of the word traditionnel does not prevent the use of the terms from sugar production or agricultural which may be added to the sales denomination rum and to geographical indications. This provision shall not affect the use of the word traditionnel for all products not covered by this provision, according to their own specific criteria. 2. Whisky or Whiskey (a) Whisky or whiskey is a spirit drink produced exclusively by: (i) distillation of a mash made from malted cereals with or without whole grains of other cereals, which has been:  saccharified by the diastase of the malt contained therein, with or without other natural enzymes,  fermented by the action of yeast; (ii) one or more distillations at less than 94,8 % vol., so that the distillate has an aroma and taste derived from the raw materials used, (iii) maturation of the final distillate for at least three years in wooden casks not exceeding 700 litres capacity. The final distillate, to which only water and plain caramel (for colouring) may be added, retains its colour, aroma and taste derived from the production process referred to in points (i), (ii) and (iii). (b) The minimum alcoholic strength by volume of whisky or whiskey shall be 40 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Whisky or whiskey shall not be sweetened or flavoured, nor contain any additives other than plain caramel used for colouring. 3. Grain spirit (a) Grain spirit is a spirit drink produced exclusively by the distillation of a fermented mash of whole grain cereals and having organoleptic characteristics derived from the raw materials used. (b) With the exception of Korn, the minimum alcoholic strength by volume of grain spirit shall be 35 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Grain spirit shall not be flavoured. (e) Grain spirit may only contain added caramel as a means to adapt colour. (f) For a grain spirit to bear the sales denomination grain brandy, it must have been obtained by distillation at less than 95 % vol. from a fermented mash of whole grain cereals, presenting organoleptic features deriving from the raw materials used. 4. Wine spirit (a) Wine spirit is a spirit drink: (i) produced exclusively by the distillation at less than 86 % vol. of wine or wine fortified for distillation or by the redistillation of a wine distillate at less than 86 % vol., (ii) containing a quantity of volatile substances equal to or exceeding 125 grams per hectolitre of 100 % vol. alcohol, (iii) having a maximum methanol content of 200 grams per hectolitre of 100 % vol. alcohol. (b) The minimum alcoholic strength by volume of wine spirit shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Wine spirit shall not be flavoured. This shall not exclude traditional production methods. (e) Wine spirit may only contain added caramel as a means to adapt colour. (f) Where wine spirit has been matured, it may continue to be placed on the market as wine spirit provided it has been matured for as long as, or longer than, the period stipulated for the spirit drink defined under category 5. 5. Brandy or Weinbrand (a) Brandy or Weinbrand is a spirit drink: (i) produced from wine spirit, whether or not wine distillate has been added, distilled at less than 94,8 % vol., provided that that distillate does not exceed a maximum of 50 % of the alcoholic content of the finished product, (ii) matured for at least one year in oak receptacles or for at least six months in oak casks with a capacity of less than 1 000 litres, (iii) containing a quantity of volatile substances equal to or exceeding 125 grams per hectolitre of 100 % vol. alcohol, and derived exclusively from the distillation or redistillation of the raw materials used, (iv) having a maximum methanol content of 200 grams per hectolitre of 100 % vol. alcohol. (b) The minimum alcoholic strength by volume of brandy or Weinbrand shall be 36 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Brandy or Weinbrand shall not be flavoured. This shall not exclude traditional production methods. (e) Brandy or Weinbrand may only contain added caramel as a means to adapt colour. 6. Grape marc spirit or grape marc (a) Grape marc spirit or grape marc is a spirit drink which meets the following conditions: (i) it is produced exclusively from grape marc fermented and distilled either directly by water vapour or after water has been added; (ii) a quantity of lees may be added to the grape marc that does not exceed 25 kg of lees per 100 kg of grape marc used; (iii) the quantity of alcohol derived from the lees shall not exceed 35 % of the total quantity of alcohol in the finished product; (iv) the distillation shall be carried out in the presence of the marc itself at less than 86 % vol.; (v) redistillation at the same alcoholic strength is authorised; (vi) it contains a quantity of volatile substances equal to or exceeding 140 grams per hectolitre of 100 % vol. alcohol and has a maximum methanol content of 1 000 grams per hectolitre of 100 % vol. alcohol. (b) The minimum alcoholic strength by volume of grape marc spirit or grape marc shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Grape marc spirit or grape marc shall not be flavoured. This shall not exclude traditional production methods. (e) Grape marc spirit or grape marc may only contain added caramel as a means to adapt colour. 7. Fruit marc spirit (a) Fruit marc spirit is a spirit drink which meets the following conditions: (i) it is obtained exclusively by fermentation and distillation at less than 86 % vol. of fruit marc except grape marc; (ii) it contains a minimum quantity of volatile substances of 200 grams per hectolitre of 100 % vol. alcohol; (iii) the maximum methanol content shall be 1 500 grams per hectolitre of 100 % vol. alcohol; (iv) the maximum hydrocyanic acid content shall be 7 grams per hectolitre of 100 % vol. alcohol in the case of stone-fruit marc spirit; (v) redistillation at the same alcoholic strength according to (i) is authorised. (b) The minimum alcoholic strength by volume of fruit marc spirit shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Fruit marc spirit shall not be flavoured. (e) Fruit marc spirit may only contain added caramel as a means to adapt colour. (f) The sales denomination shall consist of the name of the fruit followed by marc spirit. If marcs of several different fruits are used, the sales denomination shall be fruit marc spirit. 8. Raisin spirit or raisin brandy (a) Raisin spirit or raisin brandy is a spirit drink produced exclusively by the distillation of the product obtained by the alcoholic fermentation of extract of dried grapes of the Corinth Black or Moscatel of the Alexandria varieties, distilled at less than 94,5 % vol., so that the distillate has an aroma and taste derived from the raw material used. (b) The minimum alcoholic strength by volume of raisin spirit or raisin brandy shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Raisin spirit or raisin brandy shall not be flavoured. (e) Raisin spirit or raisin brandy may only contain added caramel as a means to adapt colour. 9. Fruit spirit (a) Fruit spirit is a spirit drink: (i) produced exclusively by the alcoholic fermentation and distillation of fleshy fruit or must of such fruit, berries or vegetables, with or without stones, (ii) distilled at less than 86 % vol. so that the distillate has an aroma and taste derived from the raw materials distilled, (iii) having a quantity of volatile substances equal to or exceeding 200 grams per hectolitre of 100 % vol. alcohol, (iv) in the case of stone-fruit spirits, having a hydrocyanic acid content not exceeding 7 grams per hectolitre of 100 % vol. alcohol. (b) The maximum methanol content of fruit spirit shall be 1 000 grams per hectolitre of 100 % vol. alcohol. However for the following fruit spirits the maximum methanol content shall be: (i) 1 200 grams per hectolitre of 100 % vol. alcohol obtained from the following fruits or berries:  plum (Prunus domestica L.),  mirabelle (Prunus domestica L. subsp. syriaca (Borkh.) Janch. ex Mansf.),  quetsch (Prunus domestica L.),  apple (Malus domestica Borkh.),  pear (Pyrus communis L.) except for Williams pears (Pyrus communis L. cv Williams),  raspberries (Rubus idaeus L.),  blackberries (Rubus fruticosus auct. aggr.),  apricots (Prunus armeniaca L.),  peaches (Prunus persica (L.) Batsch); (ii) 1 350 grams per hectolitre of 100 % vol. alcohol obtained from the following fruits or berries:  Williams pears (Pyrus communis L. cv Williams),  redcurrants (Ribes rubrum L.),  blackcurrants (Ribes nigrum L.),  rowanberries (Sorbus aucuparia L.),  elderberries (Sambucus nigra L.),  quinces (Cydonia oblonga Mill.),  juniper berries (Juniperus communis L. and/or Juniperus oxicedrus L.). (c) The minimum alcoholic strength by volume of fruit spirit shall be 37,5 %. (d) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (e) Fruit spirit shall not be flavoured. (f) The sales denomination of fruit spirit shall be spirit preceded by the name of the fruit, berry or vegetable, such as: cherry spirit or kirsch, plum spirit or slivovitz, mirabelle, peach, apple, pear, apricot, fig, citrus or grape spirit or other fruit spirits. It may also be called wasser, with the name of the fruit. The name of the fruit may replace spirit preceded by the name of the fruit, solely in the case of the following fruits:  mirabelle (Prunus domestica L. subsp. syriaca (Borkh.) Janch. ex Mansf.),  plum (Prunus domestica L.),  quetsch (Prunus domestica L.),  fruit of arbutus (Arbutus unedo L.),  Golden Delicious apple. Should there be a risk that the final consumer does not easily understand one of these sales denominations, the labelling shall include the word spirit, possibly supplemented by an explanation. (g) The name Williams may be used only to sell pear spirit produced solely from pears of the Williams variety. (h) Whenever two or more fruits, berries or vegetables are distilled together, the product shall be sold under the name fruit spirit or vegetable spirit, as appropriate. The name may be supplemented by that of each fruit, berry or vegetable, in decreasing order of quantity used. 10. Cider spirit and perry spirit (a) Cider spirit and perry spirit are spirit drinks: (i) produced exclusively by the distillation at less than 86 % vol. of cider or perry so that the distillate has an aroma and taste derived from the fruits, (ii) having a quantity of volatile substances equal to or exceeding 200 grams per hectolitre of 100 % vol. alcohol, (iii) having a maximum methanol content of 1 000 grams per hectolitre of 100 % vol. alcohol. (b) The minimum alcoholic strength by volume of cider spirit and of perry spirit shall be 37,5 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Neither cider spirit nor perry spirit shall be flavoured. (e) Cider spirit and perry spirit may only contain added caramel as a means to adapt colour. 11. Honey spirit (a) Honey spirit is a spirit drink: (i) produced exclusively by fermentation and distillation of honey mash, (ii) distilled at less than 86 % vol. so that the distillate has the organoleptic characteristics derived from the raw material used. (b) The minimum alcoholic strength by volume of honey spirit shall be 35 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Honey spirit shall not be flavoured. (e) Honey spirit may only contain added caramel as a means to adapt colour. (f) Honey spirit may only be sweetened with honey. 12. Hefebrand or lees spirit (a) Hefebrand or lees spirit is a spirit drink produced exclusively by the distillation at less than 86 % vol. of lees of wine or of fermented fruit. (b) The minimum alcoholic strength by volume of Hefebrand or lees spirit shall be 38 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Hefebrand or lees spirit shall not be flavoured. (e) Hefebrand or lees spirit may only contain added caramel as a means to adapt colour. (f) The sales denomination Hefebrand or lees spirit shall be supplemented by the name of the raw material used. 13. Bierbrand or eau de vie de biÃ ¨re (a) Bierbrand or eau de vie de biÃ ¨re is a spirit drink obtained exclusively by direct distillation under normal pressure of fresh beer with an alcoholic strength by volume of less than 86 % such that the distillate obtained has organoleptic characteristics deriving from the beer. (b) The minimum alcoholic strength by volume of Bierbrand or eau de vie de biÃ ¨re shall be 38 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Bierbrand or eau de vie de biÃ ¨re shall not be flavoured. (e) Bierbrand or eau de vie de biÃ ¨re may only contain added caramel as a means to adapt colour. 14. Topinambur or Jerusalem artichoke spirit (a) Topinambur or Jerusalem artichoke spirit is a spirit drink produced exclusively by fermentation and distillation at less than 86 % vol. of Jerusalem artichoke tubers (Helianthus tuberosus L.). (b) The minimum alcoholic strength by volume of topinambur or Jerusalem artichoke spirit shall be 38 %. (c) No addition of alcohol as defined in Annex I(5), diluted or not, shall take place. (d) Topinambur or Jerusalem artichoke spirit shall not be flavoured. (e) Topinambur or Jerusalem artichoke spirit may only contain added caramel as a means to adapt colour. 15. Vodka (a) Vodka is a spirit drink produced from ethyl alcohol of agricultural origin obtained following fermentation with yeast from either: (i) potatoes and/or cereals, or (ii) other agricultural raw materials, distilled and/or rectified so that the organoleptic characteristics of the raw materials used and by-products formed in fermentation are selectively reduced. This process may be followed by redistillation and/or treatment with appropriate processing aids, including treatment with activated charcoal, to give it special organoleptic characteristics. Maximum levels of residue for ethyl alcohol of agricultural origin shall meet those laid down in Annex I, except that the methanol content shall not exceed 10 grams per hectolitre of 100 % vol. alcohol. (b) The minimum alcoholic strength by volume of vodka shall be 37,5 %. (c) The only flavourings which may be added are natural flavouring compounds present in distillate obtained from the fermented raw materials. In addition, the product may be given special organoleptic characteristics, other than a predominant flavour. (d) The description, presentation or labelling of vodka not produced exclusively from the raw material(s) listed in paragraph (a)(i) shall bear the indication produced from ..., supplemented by the name of the raw material(s) used to produce the ethyl alcohol of agricultural origin. Labelling shall be in accordance with Article 13(2) of Directive 2000/13/EC. 16. Spirit (preceded by the name of the fruit) obtained by maceration and distillation (a) Spirit (preceded by the name of the fruit) obtained by maceration and distillation is a spirit drink: (i) produced by maceration of fruit or berries listed under point (ii), whether partially fermented or unfermented, with the possible addition of a maximum of 20 litres of ethyl alcohol of agricultural origin or spirit and/or distillate deriving from the same fruit per 100 kg of fermented fruit or berries, followed by distillation at less than 86 % vol. (ii) obtained from the following fruits or berries:  blackberry (Rubus fruticosus auct. aggr.),  strawberry (Fragaria spp.),  bilberry (Vaccinium myrtillus L.),  raspberry (Rubus idaeus L.),  redcurrant (Ribes rubrum L.),  sloe (Prunus spinosa L.),  rowanberry (Sorbus aucuparia L.),  service-berry (Sorbus domestica L.),  hollyberry (Ilex cassine L.),  checkerberry (Sorbus torminalis (L.) Crantz),  elderberry (Sambucus nigra L.),  rosehip (Rosa canina L.),  blackcurrant (Ribes nigrum L.),  banana (Musa spp.),  passion fruit (Passiflora edulis Sims),  ambarella (Spondias dulcis Sol. ex Parkinson),  hog plum (Spondias mombin L.). (b) The minimum alcoholic strength by volume of a Spirit (preceded by the name of the fruit) obtained by maceration and distillation shall be 37,5 %. (c) Spirit (preceded by the name of the fruit) obtained by maceration and distillation shall not be flavoured. (d) As regards the labelling and presentation of Spirit (preceded by the name of the fruit) obtained by maceration and distillation, the wording obtained by maceration and distillation must appear on the description, presentation or labelling in characters of the same font, size and colour and in the same visual field as the wording Spirit (preceded by the name of the fruit) and, in the case of bottles, on the front label. 17. Geist (with the name of the fruit or the raw material used) (a) Geist (with the name of the fruit or the raw material used) is a spirit drink obtained by maceration of unfermented fruits and berries listed in category 16(a)(ii) or vegetables, nuts, or other plant materials such as herbs or rose petals in ethyl alcohol of agricultural origin, followed by distillation at less than 86 % vol. (b) The minimum alcoholic strength by volume of Geist (with the name of the fruit or the raw material used) shall be 37,5 %. (c) Geist (with the name of the fruit or the raw material used) shall not be flavoured. 18. Gentian (a) Gentian is a spirit drink produced from a distillate of gentian, itself obtained by the fermentation of gentian roots with or without the addition of ethyl alcohol of agricultural origin. (b) The minimum alcoholic strength by volume of gentian shall be 37,5 %. (c) Gentian shall not be flavoured. 19. Juniper-flavoured spirit drinks (a) Juniper-flavoured spirit drinks are spirit drinks produced by flavouring ethyl alcohol of agricultural origin and/or grain spirit and/or grain distillate with juniper (Juniperus communis L. and/or Juniperus oxicedrus L.) berries. (b) The minimum alcoholic strength by volume of juniper-flavoured spirit drinks shall be 30 %. (c) Other natural and/or nature-identical flavouring substances as defined in Article 1(2)(b)(i) and (ii) of Directive 88/388/EEC and/or flavouring preparations defined in Article 1(2)(c) of that Directive, and/or aromatic plants or parts of aromatic plants may be used in addition, but the organoleptic characteristics of juniper must be discernible, even if they are sometimes attenuated. (d) Juniper-flavoured spirit drinks may bear the sales denominations Wacholder or genebra. 20. Gin (a) Gin is a juniper-flavoured spirit drink produced by flavouring organoleptically suitable ethyl alcohol of agricultural origin with juniper berries (Juniperus communis L.). (b) The minimum alcoholic strength by volume of gin shall be 37,5 %. (c) Only natural and/or nature-identical flavouring substances as defined in Article 1(2)(b)(i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1(2)(c) of that Directive shall be used for the production of gin so that the taste is predominantly that of juniper. 21. Distilled gin (a) Distilled gin is: (i) a juniper-flavoured spirit drink produced exclusively by redistilling organoleptically suitable ethyl alcohol of agricultural origin of an appropriate quality with an initial alcoholic strength of at least 96 % vol. in stills traditionally used for gin, in the presence of juniper berries (Juniperus communis L.) and of other natural botanicals provided that the juniper taste is predominant, or (ii) the mixture of the product of such distillation and ethyl alcohol of agricultural origin with the same composition, purity and alcoholic strength; natural and/or nature-identical flavouring substances and/or flavouring preparations as specified in category 20(c) may also be used to flavour distilled gin. (b) The minimum alcoholic strength by volume of distilled gin shall be 37,5 %. (c) Gin obtained simply by adding essences or flavourings to ethyl alcohol of agricultural origin is not distilled gin. 22. London gin (a) London gin is a type of distilled gin: (i) obtained exclusively from ethyl alcohol of agricultural origin, with a maximum methanol content of 5 grams per hectolitre of 100 % vol. alcohol, whose flavour is introduced exclusively through the re-distillation in traditional stills of ethyl alcohol in the presence of all the natural plant materials used, (ii) the resultant distillate of which contains at least 70 % alcohol by vol., (iii) where any further ethyl alcohol of agricultural origin is added it must be consistent with the characteristics listed in Annex I(1), but with a maximum methanol content of 5 grams per hectolitre of 100 % vol. alcohol, (iv) which does not contain added sweetening exceeding 0,1 gram of sugars per litre of the final product nor colorants, (v) which does not contain any other added ingredients other than water. (b) The minimum alcoholic strength by volume of London gin shall be 37,5 %. (c) The term London gin may be supplemented by the term dry. 23. Caraway-flavoured spirit drinks (a) Caraway-flavoured spirit drinks are spirit drinks produced by flavouring ethyl alcohol of agricultural origin with caraway (Carum carvi L.). (b) The minimum alcoholic strength by volume of caraway-flavoured spirit drinks shall be 30 %. (c) Other natural and/or nature-identical flavouring substances as defined in Article 1(2)(b)(i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1(2)(c) of that Directive may additionally be used but there must be a predominant taste of caraway. 24. Akvavit or aquavit (a) Akvavit or aquavit is a caraway and/or dillseed-flavoured spirit drink flavoured with a distillate of plants or spices. (b) The minimum alcoholic strength by volume of akvavit or aquavit shall be 37,5 %. (c) Other natural and/or nature-identical flavouring substances as defined in Article 1(2)(b)(i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1(2)(c) of that Directive may additionally be used, but the flavour of these drinks is largely attributable to distillates of caraway (Carum carvi L.) and/or dill (Anethum graveolens L.) seeds, the use of essential oils being prohibited. (d) The bitter substances must not obviously dominate the taste; the dry extract content shall not exceed 1,5 grams per 100 millilitres. 25. Aniseed-flavoured spirit drinks (a) Aniseed-flavoured spirit drinks are spirit drinks produced by flavouring ethyl alcohol of agricultural origin with natural extracts of star anise (Illicium verum Hook f.), anise (Pimpinella anisum L.), fennel (Foeniculum vulgare Mill.), or any other plant which contains the same principal aromatic constituent, using one of the following processes or a combination thereof: (i) maceration and/or distillation, (ii) redistillation of the alcohol in the presence of the seeds or other parts of the plants specified above, (iii) addition of natural distilled extracts of aniseed-flavoured plants. (b) The minimum alcoholic strength by volume of aniseed-flavoured spirit drinks shall be 15 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of aniseed-flavoured spirit drinks. (d) Other natural plant extracts or aromatic seed may also be used, but the aniseed taste must remain predominant. 26. Pastis (a) Pastis is an aniseed-flavoured spirit drink which also contains natural extracts of liquorice root (Glycyrrhiza spp.), which implies the presence of the colorants known as chalcones as well as glycyrrhizic acid, the minimum and maximum levels of which must be 0,05 and 0,5 grams per litre respectively. (b) The minimum alcoholic strength by volume of pastis shall be 40 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of pastis. (d) Pastis contains less than 100 grams of sugars per litre, expressed as invert sugar, and has a minimum and maximum anethole level of 1,5 and 2 grams per litre respectively. 27. Pastis de Marseille (a) Pastis de Marseille is a pastis with an anethole content of 2 grams per litre. (b) The minimum alcoholic strength by volume of pastis de Marseille shall be 45 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of pastis de Marseille. 28. Anis (a) Anis is an aniseed-flavoured spirit drink whose characteristic flavour is derived exclusively from anise (Pimpinella anisum L.) and/or star anise (Illicium verum Hook f.) and/or fennel (Foeniculum vulgare Mill.). (b) The minimum alcoholic strength by volume of anis shall be 35 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of anis. 29. Distilled anis (a) Distilled anis is anis which contains alcohol distilled in the presence of the seeds referred to in category 28(a), and in the case of geographical indications mastic and other aromatic seeds, plants or fruits, provided such alcohol constitutes at least 20 % of the alcoholic strength of the distilled anis. (b) The minimum alcoholic strength by volume of distilled anis shall be 35 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of distilled anis. 30. Bitter-tasting spirit drinks or bitter (a) Bitter-tasting spirit drinks or bitter are spirit drinks with a predominantly bitter taste produced by flavouring ethyl alcohol of agricultural origin with natural and/or nature-identical flavouring substances as defined in Article 1(2)(b)(i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1(2)(c) of that Directive. (b) The minimum alcoholic strength by volume of bitter-tasting spirit drinks or bitter shall be 15 %. (c) Bitter tasting spirit drinks or bitter may also be sold under the names amer or bitter with or without another term. 31. Flavoured vodka (a) Flavoured vodka is vodka which has been given a predominant flavour other than that of the raw materials. (b) The minimum alcoholic strength by volume of flavoured vodka shall be 37,5 %. (c) Flavoured vodka may be sweetened, blended, flavoured, matured or coloured. (d) Flavoured vodka may also be sold under the name of any predominant flavour with the word vodka. 32. Liqueur (a) Liqueur is a spirit drink: (i) having a minimum sugar content, expressed as invert sugar, of:  70 grams per litre for cherry liqueurs the ethyl alcohol of which consists exclusively of cherry spirit,  80 grams per litre for gentian or similar liqueurs prepared with gentian or similar plants as the sole aromatic substance,  100 grams per litre in all other cases; (ii) produced by flavouring ethyl alcohol of agricultural origin or a distillate of agricultural origin or one or more spirit drinks or a mixture thereof, sweetened and with the addition of products of agricultural origin or foodstuffs such as cream, milk or other milk products, fruit, wine or aromatised wine as defined in Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (1). (b) The minimum alcoholic strength by volume of liqueur shall be 15 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC and nature-identical flavouring substances and preparations as defined in Article 1(2)(b)(ii) of that Directive may be used in the preparation of liqueur. However, nature-identical flavouring substances and preparations as defined in Article 1(2)(b)(ii) of that Directive shall not be used in the preparation of the following liqueurs: (i) Fruit liqueurs:  blackcurrant,  cherry,  raspberry,  mulberry,  bilberry,  citrus fruit,  cloudberry,  arctic bramble,  cranberry,  lingonberry,  sea buckthorn,  pineapple; (ii) plant liqueurs:  mint,  gentian,  aniseed,  gÃ ©nÃ ©pi,  vulnerary. (d) The following compound terms may be used in the presentation of liqueurs produced in the Community where ethyl alcohol of agricultural origin is used to mirror established production methods:  prune brandy,  orange brandy,  apricot brandy,  cherry brandy,  solbaerrom, also called blackcurrant rum. As regards the labelling and presentation of those liqueurs, the compound term must appear on the labelling in one line in uniform characters of the same font and colour and the word liqueur must appear in immediate proximity in characters no smaller than that font. If the alcohol does not come from the spirit drink indicated, its origin must be shown on the labelling in the same visual field as the compound term and the word liqueur either by stating the type of agricultural alcohol or by the words agricultural alcohol preceded on each occasion by made from or made using. 33. CrÃ ¨me de (followed by the name of a fruit or the raw material used) (a) Spirit drinks known as CrÃ ¨me de (followed by the name of a fruit or the raw material used), excluding milk products, are liqueurs with a minimum sugar content of 250 grams per litre expressed as invert sugar. (b) The minimum alcoholic strength by volume of CrÃ ¨me de (followed by the name of a fruit or the raw material used) shall be 15 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to this spirit drink. (d) The sales denomination may be supplemented by the term liqueur. 34. CrÃ ¨me de cassis (a) CrÃ ¨me de cassis is a blackcurrant liqueur with a minimum sugar content of 400 grams per litre expressed as invert sugar. (b) The minimum alcoholic strength by volume of crÃ ¨me de cassis shall be 15 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to crÃ ¨me de cassis. (d) The sales denomination may be supplemented by the term liqueur. 35. Guignolet (a) Guignolet is a liqueur obtained by maceration of cherries in ethyl alcohol of agricultural origin. (b) The minimum alcoholic strength by volume of guignolet shall be 15 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to guignolet. (d) The sales denomination may be supplemented by the term liqueur. 36. Punch au rhum (a) Punch au rhum is a liqueur for which the alcohol content is provided exclusively by rum. (b) The minimum alcoholic strength by volume of punch au rhum shall be 15 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to punch au rhum. (d) The sales denomination may be supplemented by the term liqueur. 37. Sloe gin (a) Sloe gin is a liqueur produced by maceration of sloes in gin with the possible addition of sloe juice. (b) The minimum alcoholic strength by volume of sloe gin shall be 25 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of sloe gin. (d) The sales denomination may be supplemented by the term liqueur. 38. Sambuca (a) Sambuca is a colourless aniseed-flavoured liqueur: (i) containing distillates of anise (Pimpinella anisum L.), star anise (Illicium verum L.) or other aromatic herbs, (ii) with a minimum sugar content of 350 grams per litre expressed as invert sugar, (iii) with a natural anethole content of not less than 1 gram and not more than 2 grams per litre. (b) The minimum alcoholic strength by volume of sambuca shall be 38 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 apply to sambuca. (d) The sales denomination may be supplemented by the term liqueur. 39. Maraschino, Marrasquino or Maraskino (a) Maraschino, marrasquino or maraskino is a colourless liqueur the flavour of which is given mainly by a distillate of marasca cherries or of the product obtained by macerating cherries or parts of cherries in alcohol of agricultural origin with a minimum sugar content of 250 grams per litre expressed as invert sugar. (b) The minimum alcoholic strength by volume of maraschino, marrasquino or maraskino shall be 24 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to maraschino, marrasquino or maraskino. (d) The sales denomination may be supplemented by the term liqueur. 40. Nocino (a) Nocino is a liqueur the flavour of which is given mainly by maceration and/or distillation of whole green walnuts (Juglans regia L.) with a minimum sugar content of 100 grams per litre expressed as invert sugar. (b) The minimum alcoholic strength by volume of nocino shall be 30 %. (c) The rules on flavouring substances and preparations for liqueurs laid down under category 32 shall apply to nocino. (d) The sales denomination may be supplemented by the term liqueur. 41. Egg liqueur or advocaat or avocat or advokat (a) Egg liqueur or advocaat or avocat or advokat is a spirit drink, whether or not flavoured, obtained from ethyl alcohol of agricultural origin, distillate and/or spirit, the ingredients of which are quality egg yolk, egg white and sugar or honey. The minimum sugar or honey content must be 150 grams per litre expressed as invert sugar. The minimum content of pure egg yolk must be 140 grams per litre of the final product. (b) By way of derogation from Article 2(1)(c), the minimum alcoholic strength by volume of egg liqueur or advocaat or avocat or advokat shall be 14 %. (c) Only natural or nature-identical flavouring substances and preparations as defined in Article 1(2)(b)(i) and (ii) and in Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of egg liqueur or advocaat or avocat or advokat. 42. Liqueur with egg (a) Liqueur with egg is a spirit drink, whether or not flavoured, obtained from ethyl alcohol of agricultural origin, distillate and/or spirit, the characteristic ingredients of which are quality egg yolk, egg white and sugar or honey. The minimum sugar or honey content must be 150 grams per litre expressed as invert sugar. The minimum egg yolk content must be 70 grams per litre of the final product. (b) The minimum alcoholic strength by volume of liqueur with egg shall be 15 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of liqueur with egg. 43. MistrÃ (a) MistrÃ is a colourless spirit drink flavoured with aniseed or natural anethole: (i) with an anethole content of not less than 1 gram and not more than 2 grams per litre, (ii) that may also contain a distillate of aromatic herbs, (iii) containing no added sugar. (b) The minimum alcoholic strength by volume of mistrÃ shall be 40 % and the maximum alcoholic strength by volume shall be 47 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of mistrÃ . 44. VÃ ¤kevÃ ¤ glÃ ¶gi or spritglÃ ¶gg (a) VÃ ¤kevÃ ¤ glÃ ¶gi or spritglÃ ¶gg is a spirit drink produced by flavouring ethyl alcohol of agricultural origin with natural or nature identical aroma of cloves and/or cinnamon using one of the following processes: maceration and/or distillation, redistillation of the alcohol in the presence of parts of the plants specified above, addition of natural or nature identical flavour of cloves or cinnamon or a combination of these methods. (b) The minimum alcoholic strength by volume of vÃ ¤kevÃ ¤ glÃ ¶gi or spritglÃ ¶gg shall be 15 %. (c) Other natural or nature identical plant extracts or flavours in conformity with Directive 88/388/EEC may also be used, but the flavour of the specified spices must be predominant. (d) The content of wine or wine products shall not exceed 50 % of the final product. 45. Berenburg or Beerenburg (a) Berenburg or Beerenburg is a spirit drink: (i) produced using ethyl alcohol of agricultural origin, (ii) with the maceration of fruit or plants or parts thereof, (iii) containing as specific flavour distillate of gentian root (Gentiana lutea L.), of juniper berries (Juniperus communis L.) and of laurel leaves (Laurus nobilis L.), (iv) varying in colour from light to dark brown, (v) which may be sweetened to a maximum of 20 grams per litre expressed as invert sugar. (b) The minimum alcoholic strength by volume of Berenburg or Beerenburg shall be 30 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of Berenburg or Beerenburg. 46. Honey or mead nectar (a) Honey or mead nectar is a spirit drink produced by flavouring the mixture of fermented honey mash and honey distillate and/or ethyl alcohol of agricultural origin, which contains at least 30 % vol. of fermented honey mash. (b) The minimum alcoholic strength by volume of honey or mead nectar shall be 22 %. (c) Only natural flavouring substances and preparations as defined in Article 1(2)(b)(i) and Article 1(2)(c) of Directive 88/388/EEC may be used in the preparation of honey or mead nectar provided that the honey taste is predominant. (d) Honey or mead nectar may be sweetened only with honey. Other spirit drinks 1. Rum-Verschnitt is produced in Germany and obtained by mixing rum and alcohol, whereby a minimum proportion of 5 % of the alcohol contained in the final product must come from rum. The minimum alcoholic strength by volume of Rum-Verschnitt shall be 37,5 %. As regards the labelling and presentation of the product Rum-Verschnitt the word Verschnitt must appear on the description, presentation and labelling in characters of the same font, size and colour as, and on the same line as, the word Rum and, in the case of bottles, on the front label. Where this product is sold outside the German market, its alcoholic composition must appear on the label. 2. Slivovice is produced in the Czech Republic and obtained by the addition to the plum distillate, before the final distillation, of a maximum proportion of 30 % by volume of ethyl alcohol of agricultural origin. This product must be described as spirit drink and may also use the name slivovice in the same visual field on the front label. If this Czech slivovice is placed on the market in the Community, its alcoholic composition must appear on the label. This provision is without prejudice to the use of the name slivovice for fruit spirits according to category 9. (1) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by the 2005 Act of Accession. ANNEX III GEOGRAPHICAL INDICATIONS Product category Geographical indication Country of origin (the precise geographical origin is described in the technical file) 1. Rum Rhum de la Martinique France Rhum de la Guadeloupe France Rhum de la RÃ ©union France Rhum de la Guyane France Rhum de sucrerie de la Baie du Galion France Rhum des Antilles franÃ §aises France Rhum des dÃ ©partements franÃ §ais d'outre-mer France Ron de MÃ ¡laga Spain Ron de Granada Spain Rum da Madeira Portugal 2. Whisky/Whiskey Scotch Whisky United Kingdom (Scotland) Irish Whiskey/Uisce Beatha Eireannach/Irish Whisky (1) Ireland Whisky espaÃ ±ol Spain Whisky breton/Whisky de Bretagne France Whisky alsacien/Whisky d'Alsace France 3. Grain spirit Eau-de-vie de seigle de marque nationale luxembourgeoise Luxembourg Korn/Kornbrand Germany, Austria, Belgium (German-speaking Community) MÃ ¼nsterlÃ ¤nder Korn/Kornbrand Germany Sendenhorster Korn/Kornbrand Germany Bergischer Korn/Kornbrand Germany EmslÃ ¤nder Korn/Kornbrand Germany HaselÃ ¼nner Korn/Kornbrand Germany Hasetaler Korn/Kornbrand Germany SamanÃ  Lithuania 4. Wine spirit Eau-de-vie de Cognac France Eau-de-vie des Charentes France Eau-de-vie de Jura France Cognac France (The denomination Cognac may be supplemented by the following terms:  Fine France  Grande Fine Champagne France  Grande Champagne France  Petite Fine Champagne France  Petite Champagne France  Fine Champagne France  Borderies France  Fins Bois France  Bons Bois) France Fine Bordeaux France Fine de Bourgogne France Armagnac France Bas-Armagnac France Haut-Armagnac France Armagnac-TÃ ©narÃ ¨ze France Blanche Armagnac France Eau-de-vie de vin de la Marne France Eau-de-vie de vin originaire d'Aquitaine France Eau-de-vie de vin de Bourgogne France Eau-de-vie de vin originaire du Centre-Est France Eau-de-vie de vin originaire de Franche-ComtÃ © France Eau-de-vie de vin originaire du Bugey France Eau-de-vie de vin de Savoie France Eau-de-vie de vin originaire des Coteaux de la Loire France Eau-de-vie de vin des CÃ ´tes-du-RhÃ ´ne France Eau-de-vie de vin originaire de Provence France Eau-de-vie de FaugÃ ¨res/FaugÃ ¨res France Eau-de-vie de vin originaire du Languedoc France Aguardente de Vinho Douro Portugal Aguardente de Vinho Ribatejo Portugal Aguardente de Vinho Alentejo Portugal Aguardente de Vinho da RegiÃ £o dos Vinhos Verdes Portugal Aguardente de Vinho da RegiÃ £o dos Vinhos Verdes de Alvarinho Portugal Aguardente de Vinho LourinhÃ £ Portugal Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã ½Ã ³Ã ÃÃ »Ã °ÃÃ µ/Sungurlarska grozdova rakya/Grozdova rakya from Sungurlare Bulgaria Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ¿Ã µÃÃ »Ã ° (Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã »Ã ¸Ã ²Ã µÃ ½)/Slivenska perla (Slivenska grozdova rakya/Grozdova rakya from Sliven) Bulgaria Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ÃÃ °Ã »Ã ´Ã ¶Ã °/Straldjanska Muscatova rakya/Muscatova rakya from Straldja Bulgaria Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã ¹Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ/Pomoriyska grozdova rakya/Grozdova rakya from Pomorie Bulgaria Ã Ã Ã Ã µÃ ½Ã Ã ºÃ ° Ã ±Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã ¸Ã Ã µÃÃ ½Ã ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã Ã Ã µ/Russenska biserna grozdova rakya/Biserna grozdova rakya from Russe Bulgaria Ã Ã ÃÃ ³Ã °Ã Ã ºÃ ° Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ÃÃ ³Ã °Ã /Bourgaska Muscatova rakya/Muscatova rakya from Bourgas Bulgaria Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã °Ã ½Ã Ã ºÃ ° Ã ¼Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã Ã Ã ºÃ °Ã Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ±ÃÃ Ã ´Ã ¶Ã °/Dobrudjanska muscatova rakya/muscatova rakya from Dobrudja Bulgaria Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã »Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã Ã Ã ¸Ã ½Ã ´Ã ¾Ã »/Suhindolska grozdova rakya/Grozdova rakya from Suhindol Bulgaria Ã Ã °ÃÃ »Ã ¾Ã ²Ã Ã ºÃ ° Ã ³ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° Ã Ã °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã °ÃÃ »Ã ¾Ã ²Ã ¾/Karlovska grozdova rakya/Grozdova Rakya from Karlovo Bulgaria Vinars TÃ ¢rnave Romania Vinars Vaslui Romania Vinars Murfatlar Romania Vinars Vrancea Romania Vinars Segarcea Romania 5. Brandy/Weinbrand Brandy de Jerez Spain Brandy del PenedÃ ©s Spain Brandy italiano Italy Brandy Ã Ã Ã Ã ¹Ã ºÃ ®Ã /Brandy of Attica Greece Brandy Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ®Ã Ã ¿Ã /Brandy of the Peloponnese Greece Brandy Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã /Brandy of central Greece Greece Deutscher Weinbrand Germany Wachauer Weinbrand Austria Weinbrand DÃ ¼rnstein Austria PfÃ ¤lzer Weinbrand Germany KarpatskÃ © brandy Ã ¡peciÃ ¡l Slovakia Brandy franÃ §ais/Brandy de France France 6. Grape marc spirit Marc de Champagne/Eau-de-vie de marc de Champagne France Marc d'Aquitaine/Eau-de-vie de marc originaire d'Aquitaine France Marc de Bourgogne/Eau-de-vie de marc de Bourgogne France Marc du Centre-Est/Eau-de-vie de marc originaire du Centre-Est France Marc de Franche-ComtÃ ©/Eau-de-vie de marc originaire de Franche-ComtÃ © France Marc du Bugey/Eau-de-vie de marc originaire de Bugey France Marc de Savoie/Eau-de-vie de marc originaire de Savoie France Marc des CÃ ´teaux de la Loire/Eau-de-vie de marc originaire des Coteaux de la Loire France Marc des CÃ ´tes-du-RhÃ ´ne/Eau-de-vie de marc des CÃ ´tes du RhÃ ´ne France Marc de Provence/Eau-de-vie de marc originaire de Provence France Marc du Languedoc/Eau-de-vie de marc originaire du Languedoc France Marc d'Alsace GewÃ ¼rztraminer France Marc de Lorraine France Marc d'Auvergne France Marc du Jura France Aguardente Bagaceira Bairrada Portugal Aguardente Bagaceira Alentejo Portugal Aguardente Bagaceira da RegiÃ £o dos Vinhos Verdes Portugal Aguardente Bagaceira da RegiÃ £o dos Vinhos Verdes de Alvarinho Portugal Orujo de Galicia Spain Grappa Italy Grappa di Barolo Italy Grappa piemontese/Grappa del Piemonte Italy Grappa lombarda/Grappa di Lombardia Italy Grappa trentina/Grappa del Trentino Italy Grappa friulana/Grappa del Friuli Italy Grappa veneta/Grappa del Veneto Italy SÃ ¼dtiroler Grappa/Grappa dell'Alto Adige Italy Grappa siciliana/Grappa di Sicilia Italy Grappa di Marsala Italy Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬/Tsikoudia Greece Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã /Tsikoudia of Crete Greece Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿/Tsipouro Greece Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã /Tsipouro of Macedonia Greece Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ±Ã /Tsipouro of Thessaly Greece Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã /Tsipouro of Tyrnavos Greece Eau-de-vie de marc de marque nationale luxembourgeoise Luxembourg Ã Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ±/Ã ¤Ã ¶Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ±/Ã Ã ¹Ã ²Ã ¬Ã ½Ã ±/Zivania Cyprus TÃ ¶rkÃ ¶lypÃ ¡linka Hungary 9. Fruit spirit SchwarzwÃ ¤lder Kirschwasser Germany SchwarzwÃ ¤lder Mirabellenwasser Germany SchwarzwÃ ¤lder Williamsbirne Germany SchwarzwÃ ¤lder Zwetschgenwasser Germany FrÃ ¤nkisches Zwetschgenwasser Germany FrÃ ¤nkisches Kirschwasser Germany FrÃ ¤nkischer Obstler Germany Mirabelle de Lorraine France Kirsch d'Alsace France Quetsch d'Alsace France Framboise d'Alsace France Mirabelle d'Alsace France Kirsch de Fougerolles France Williams d'OrlÃ ©ans France SÃ ¼dtiroler Williams/Williams dell'Alto Adige Italy SÃ ¼dtiroler Aprikot/Aprikot dell'Alto Adige Italy SÃ ¼dtiroler Marille/Marille dell'Alto Adige Italy SÃ ¼dtiroler Kirsch/Kirsch dell'Alto Adige Italy SÃ ¼dtiroler Zwetschgeler/Zwetschgeler dell'Alto Adige Italy SÃ ¼dtiroler Obstler/Obstler dell'Alto Adige Italy SÃ ¼dtiroler Gravensteiner/Gravensteiner dell'Alto Adige Italy SÃ ¼dtiroler Golden Delicious/Golden Delicious dell'Alto Adige Italy Williams friulano/Williams del Friuli Italy Sliwovitz del Veneto Italy Sliwovitz del Friuli-Venezia Giulia Italy Sliwovitz del Trentino-Alto Adige Italy Distillato di mele trentino/Distillato di mele del Trentino Italy Williams trentino/Williams del Trentino Italy Sliwovitz trentino/Sliwovitz del Trentino Italy Aprikot trentino/Aprikot del Trentino Italy Medronho do Algarve Portugal Medronho do BuÃ §aco Portugal Kirsch Friulano/Kirschwasser Friulano Italy Kirsch Trentino/Kirschwasser Trentino Italy Kirsch Veneto/Kirschwasser Veneto Italy Aguardente de pÃ ªra da LousÃ £ Portugal Eau-de-vie de pommes de marque nationale luxembourgeoise Luxembourg Eau-de-vie de poires de marque nationale luxembourgeoise Luxembourg Eau-de-vie de kirsch de marque nationale luxembourgeoise Luxembourg Eau-de-vie de quetsch de marque nationale luxembourgeoise Luxembourg Eau-de-vie de mirabelle de marque nationale luxembourgeoise Luxembourg Eau-de-vie de prunelles de marque nationale luxembourgeoise Luxembourg Wachauer Marillenbrand Austria SzatmÃ ¡ri SzilvapÃ ¡linka Hungary KecskemÃ ©ti BarackpÃ ¡linka Hungary BÃ ©kÃ ©si SzilvapÃ ¡linka Hungary Szabolcsi AlmapÃ ¡linka Hungary GÃ ¶nci BarackpÃ ¡linka Hungary PÃ ¡linka Hungary, Austria (for apricot spirits solely produced in the LÃ ¤nder of: NiederÃ ¶sterreich, Burgenland, Steiermark, Wien) BoÃ ¡Ã ¡cka slivovica Slovakia Brinjevec Slovenia Dolenjski sadjevec Slovenia Ã ¢ÃÃ ¾Ã Ã ½Ã Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢ÃÃ ¾Ã Ã ½/Troyanska slivova rakya/Slivova rakya from Troyan Bulgaria Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ µÃ ½Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ °/Silistrenska kaysieva rakya/Kaysieva rakya from Silistra Bulgaria Ã ¢Ã µÃÃ ²Ã µÃ »Ã Ã ºÃ ° Ã ºÃ °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã Ã °Ã ¹Ã Ã ¸Ã µÃ ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã µÃÃ ²Ã µÃ »/Tervelska kaysieva rakya/Kaysieva rakya from Tervel Bulgaria Ã Ã ¾Ã ²Ã µÃ Ã ºÃ ° Ã Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã /Ã ¡Ã »Ã ¸Ã ²Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã Ã ¾Ã ²Ã µÃ /Loveshka slivova rakya/Slivova rakya from Lovech Bulgaria PÃ lincÃ  Romania Ã ¢uicÃ  Zetea de MedieÃ u Aurit Romania Ã ¢uicÃ  de Valea Milcovului Romania Ã ¢uicÃ  de BuzÃ u Romania Ã ¢uicÃ  de ArgeÃ  Romania Ã ¢uicÃ  de ZalÃ u Romania Ã ¢uicÃ  ArdeleneascÃ  de BistriÃ £a Romania HorincÃ  de MaramureÃ  Romania HorincÃ  de CÃ mÃ ¢rzana Romania HorincÃ  de Seini Romania HorincÃ  de Chioar Romania HorincÃ  de LÃ puÃ  Romania TurÃ £ de OaÃ  Romania TurÃ £ de MaramureÃ  Romania 10. Cider spirit and perry spirit Calvados France Calvados Pays d'Auge France Calvados Domfrontais France Eau-de-vie de cidre de Bretagne France Eau-de-vie de poirÃ © de Bretagne France Eau-de-vie de cidre de Normandie France Eau-de-vie de poirÃ © de Normandie France Eau-de-vie de cidre du Maine France Aguardiente de sidra de Asturias Spain Eau-de-vie de poirÃ © du Maine France 15. Vodka Svensk Vodka/Swedish Vodka Sweden Suomalainen Vodka/Finsk Vodka/Vodka of Finland Finland Polska WÃ ³dka/Polish Vodka Poland LaugarÃ ­cio vodka Slovakia Originali lietuviÃ ¡ka degtinÃ /Original Lithuanian vodka Lithuania Herbal vodka from the North Podlasie Lowland aromatised with an extract of bison grass/WÃ ³dka zioÃ owa z Niziny PÃ ³Ã nocnopodlaskiej aromatyzowana ekstraktem z trawy Ã ¼ubrowej Poland Latvijas Dzidrais Latvia RÃ «gas DegvÃ «ns Latvia Estonian vodka Estonia 17. Geist SchwarzwÃ ¤lder Himbeergeist Germany 18. Gentian Bayerischer Gebirgsenzian Germany SÃ ¼dtiroler Enzian/Genziana dell'Alto Adige Italy Genziana trentina/Genziana del Trentino Italy 19. Juniper-flavoured spirit drinks GeniÃ ¨vre/Jenever/Genever Belgium, The Netherlands, France (DÃ ©partements Nord (59) and Pas-de-Calais (62)), Germany (German BundeslÃ ¤nder Nordrhein-Westfalen and Niedersachsen) GeniÃ ¨vre de grains, Graanjenever, Graangenever Belgium, The Netherlands, France (DÃ ©partements Nord (59) and Pas-de-Calais (62)) Jonge jenever, jonge genever Belgium, The Netherlands Oude jenever, oude genever Belgium, The Netherlands Hasseltse jenever/Hasselt Belgium (Hasselt, Zonhoven, Diepenbeek) Balegemse jenever Belgium (Balegem) O' de Flander-Oost-Vlaamse Graanjenever Belgium (Oost-Vlaanderen) Peket-PekÃ ªt/PÃ ¨ket-PÃ ¨kÃ ¨t de Wallonie Belgium (RÃ ©gion wallonne) GeniÃ ¨vre Flandres Artois France (DÃ ©partements Nord (59) and Pas-de-Calais (62)) Ostfriesischer Korngenever Germany SteinhÃ ¤ger Germany Plymouth Gin United Kingdom Gin de MahÃ ³n Spain Vilniaus DÃ ¾inas/Vilnius Gin Lithuania SpiÃ ¡skÃ ¡ boroviÃ ka Slovakia SlovenskÃ ¡ boroviÃ ka Juniperus Slovakia SlovenskÃ ¡ boroviÃ ka Slovakia InoveckÃ ¡ boroviÃ ka Slovakia LiptovskÃ ¡ boroviÃ ka Slovakia 24. Akvavit/aquavit Dansk Akvavit/Dansk Aquavit Denmark Svensk Aquavit/Svensk Akvavit/Swedish Aquavit Sweden 25. Aniseed-flavoured spirit drinks AnÃ ­s espaÃ ±ol Spain AnÃ ­s Paloma Monforte del Cid Spain Hierbas de Mallorca Spain Hierbas Ibicencas Spain Ã vora anisada Portugal Cazalla Spain ChinchÃ ³n Spain OjÃ ©n Spain Rute Spain JaneÃ ¾evec Slovenia 29. Distilled Anis Ouzo/OÃ Ã ¶Ã ¿ Cyprus, Greece Ã Ã Ã ¶Ã ¿ Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·Ã /Ouzo of Mitilene Greece Ã Ã Ã ¶Ã ¿ Ã Ã »Ã Ã ¼Ã ±Ã Ã ¯Ã ¿Ã /Ouzo of Plomari Greece Ã Ã Ã ¶Ã ¿ Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±Ã /Ouzo of Kalamata Greece Ã Ã Ã ¶Ã ¿ ÃÃ Ã ¬Ã ºÃ ·Ã /Ouzo of Thrace Greece Ã Ã Ã ¶Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã /Ouzo of Macedonia Greece 30. Bitter-tasting spirit drinks/bitter DemÃ ¤novka bylinnÃ ¡ horkÃ ¡ Slovakia Rheinberger KrÃ ¤uter Germany Trejos devynerios Lithuania Slovenska travarica Slovenia 32. Liqueur Berliner KÃ ¼mmel Germany Hamburger KÃ ¼mmel Germany MÃ ¼nchener KÃ ¼mmel Germany Chiemseer KlosterlikÃ ¶r Germany Bayerischer KrÃ ¤uterlikÃ ¶r Germany Irish Cream Ireland Palo de Mallorca Spain Ginjinha portuguesa Portugal Licor de Singeverga Portugal Mirto di Sardegna Italy Liquore di limone di Sorrento Italy Liquore di limone della Costa d'Amalfi Italy GenepÃ ¬ del Piemonte Italy GenepÃ ¬ della Valle d'Aosta Italy Benediktbeurer KlosterlikÃ ¶r Germany Ettaler KlosterlikÃ ¶r Germany Ratafia de Champagne France Ratafia catalana Spain Anis portuguÃ ªs Portugal Suomalainen MarjalikÃ ¶Ã ¶ri/Suomalainen HedelmÃ ¤likÃ ¶Ã ¶ri Finsk BÃ ¤rlikÃ ¶r/Finsk FruktlikÃ ¶r/ Finnish berry liqueur/Finnish fruit liqueur Finland Grossglockner Alpenbitter Austria Mariazeller MagenlikÃ ¶r Austria Mariazeller Jagasaftl Austria Puchheimer Bitter Austria Steinfelder Magenbitter Austria Wachauer MarillenlikÃ ¶r Austria JÃ ¤gertee/Jagertee/Jagatee Austria HÃ ¼ttentee Germany AllaÃ ¾u Ã ¶imelis Latvia Ã epkeliÃ ³ Lithuania DemÃ ¤novka BylinnÃ ½ LikÃ ©r Slovakia Polish Cherry Poland KarlovarskÃ ¡ HoÃ kÃ ¡ Czech Republic Pelinkovec Slovenia Blutwurz Germany Cantueso Alicantino Spain Licor cafÃ © de Galicia Spain Licor de hierbas de Galicia Spain GÃ ©nÃ ©pi des Alpes/GenepÃ ¬ degli Alpi France, Italy Ã Ã ±Ã Ã Ã ¯Ã Ã ± Ã §Ã ¯Ã ¿Ã /Masticha of Chios Greece Ã Ã ¯Ã Ã Ã ¿ Ã Ã ¬Ã ¾Ã ¿Ã /Kitro of Naxos Greece Ã Ã ¿Ã Ã ¼Ã ºÃ ¿Ã Ã ¬Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã /Koum Kouat of Corfu Greece Ã ¤Ã µÃ ½Ã Ã ¿Ã Ã Ã ±/Tentoura Greece Poncha da Madeira Portugal 34. CrÃ ¨me de cassis Cassis de Bourgogne France Cassis de Dijon France Cassis de Saintonge France Cassis du DauphinÃ © France Cassis de Beaufort Luxembourg 40. Nocino Nocino di Modena Italy Orehovec Slovenia Other spirit drinks Pommeau de Bretagne France Pommeau du Maine France Pommeau de Normandie France Svensk Punsch/Swedish Punch Sweden PacharÃ ¡n navarro Spain PacharÃ ¡n Spain InlÃ ¤nderrum Austria BÃ ¤rwurz Germany Aguardiente de hierbas de Galicia Spain Aperitivo CafÃ © de Alcoy Spain Herbero de la Sierra de Mariola Spain KÃ ¶nigsberger BÃ ¤renfang Germany OstpreuÃ ischer BÃ ¤renfang Germany Ronmiel Spain Ronmiel de Canarias Spain GeniÃ ¨vre aux fruits/Vruchtenjenever/Jenever met vruchten/Fruchtgenever Belgium, The Netherlands, France (DÃ ©partements Nord (59) and Pas-de-Calais (62)), Germany (German BundeslÃ ¤nder Nordrhein-Westfalen and Niedersachsen) DomaÃ i rum Slovenia Irish Poteen/Irish PoitÃ ­n Ireland TrauktinÃ  Lithuania TrauktinÃ  Palanga Lithuania TrauktinÃ  Dainava Lithuania (1) The geographical indication Irish Whiskey/Uisce Beatha Eireannach/Irish Whisky covers whisky/whiskey produced in Ireland and Northern Ireland.